Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The absence of drawings is objected to under 37 CFR 1.83(a).  Drawings are required which must show every feature of the invention specified in the claims.  Therefore, the structural features of tube, outer wall, base, chemical preservative, physical separator, container and structural units for storing isolated white blood cells and plasma, respectively, must be shown or the features canceled from the claims.  No new matter should be entered.
Drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application to show all the claimed structural features, indicated by reference numerals, as appropriate. If the drawings are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the absence of drawings will not be held in abeyance. Submission of drawings will also require corresponding amendments to the Specification regarding appropriate referencing of submitted drawing figure(s) and corresponding drawing reference numerals.
Claims 4 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 7, it is unclear if the step d. of centrifuging the plasma is the last step of the recited series of method steps, since the term “and” after step c. is not present.
In claim 8, it is unclear whether the “isolating the plasma component” is a distinct, separate, different step from the “isolating the plasma component” step recited in claim 7 from which claim 8 depends. Accordingly, in each of claims 9 and 18, it is unclear whether the storing is of the plasma component originally isolated and centrifuged in claim 7, or that of the plasma component isolated in claim 8.
In claim 11, it is unclear whether recitation of “centrifuging the first container at a first fixed speed” is a different method step than the original centrifuging at a first fixed speed recited in independent claim 7. Accordingly, in claim 12, it is unclear whether the storing is of the isolated white blood cell component originally isolated and centrifuged in claim 7, or that of the white blood cell component isolated in claim 11.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
 The use of the term P118, P331, PEG 8000, DMSO, TransFix® and Cytochex®, which are trade names or marks used in commerce, has been noted in this application in claim 5 and in the Specification at page 4, lines 1-6. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6, and optionally claim 4, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Emerson et al PGPUBS Document US 2014/0113795 (Emerson). Referenced paragraph numbers of the Specification of this and the other applied PGPUBS Documents in this office action are identified with “[ ]” symbols.
For claim 1, Emerson discloses a tube for collecting a blood sample, comprising:
inherently comprising tubular outer wall and arcuate bottom or base defining an internal volume for the sample [0001, 0008-0011; 
chemical preservative in the volume (see [0010, 0021, 0028] regarding use of anti-oxidants, sample stabilizers and antimicrobial protectants); and
 physical separator in the volume (see [0011, 0018, 0025] regarding separator compound in combination with filler material).
Emerson further discloses: the physical separator being operative to substantially separate the sample into at least plasma and blood cell components when centrifuged for claims 2 and 3 [0008]; 
the tube being a centrifuge speed, thus inherently operable for being centrifuged at centrifugal speeds of g force for claim 4 [0008]; and,
a method for collecting a blood sample comprising adding the sample to the tube for claim 6 [0008, 0018, 0027 and 0030 specifically regarding sample collection].
.
Claims 7-10, 13, 14 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hunsley et al PGPUBS Document US 2017/0145475 (Hunsley). 
For claim 7, Hunsley discloses a method for processing a blood sample [0011] comprising:
providing a first container, or tube, comprising the sample [0017, 0031] ; 
centrifuging the tube or container at a 1st fixed speed to separate the sample into at least plasma and blood cell components [0011, 0038];
isolating the plasma component [0011, 0044]; and 
centrifuging the isolated plasma component at a 2nd fixed speed [0011, 0038, 0041, 0044, 0045];.
Hunsley also further discloses: 
isolating plasma component after step d. of centrifuging at 2nd fixed speed for claim 8 [0041, 0044, 0045]; 
collecting and storing the isolated plasma component at -20 degrees C or colder [0037]; 
the plasma being isolated from remaining blood cell components, inherently and necessarily including white and red blood cell components, after a given period of being centrifuged at any given, arbitrary 1st fixed centrifuging speed for claim 10 [0044, 0045]; 
st and 2nd speed optionally being independently selected and ranging at a speed in the range of 500 x g to 2000 x g for claim 13 [0011, 0038, 0041, 0044, 0045]; and/or 
being at the same speed for claim 14 (see 0044, 0045 regarding “single spin process”); and
and collection and isolation of cell free DNA (cf-DNA) for claim 18 [0009].
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, and optionally claim 4, are rejected under 35 U.S.C. 103 as being unpatentable over Emerson et al PGPUBS Document US 2014/0113795 (Emerson) in view of Hunsley et al PGPUBS Document US 2017/0145475 (Hunsley). 
For claim 4, Emerson is silent as to the speed of the centrifuging and separation of the blood sample components into plasma and blood cell components. Claim 4 optionally may be deemed to differ by requiring structure operable for rotating the centrifuge tube at a such centrifugal speed as being of between about speed ranging from between 500 x g to 2000 x g. Hunsley teaches a centrifugal sample tube which may be rotated at such speed [[0011, 0038, 0041, 0044, 0045]. It would have been obvious to one of ordinary skill in the art of processing blood cells into its components for analysis utilizing centrifugal separation and isolation, to have designed the centrifuge tube of the Emerson apparatus to have the capability of being centrifuged at such 
For claim 5, the claim differs by requiring the chemical preservative being selected from any material of a Markush group including diazolidinyl urea or formaldehyde. Hunsley teaches at least diazolidinyl urea or formaldehyde for claim 5 [0012, 0021-0023].
It would have been additionally obvious to have employed such form of preservative in the Emerson centrifuge tubes, as taught by Hunsley since such preservatives are effective to prevent sample deterioration or microbial growth, even when used in relatively low percentages of the blood sample, so as to minimize contamination of the sample and achieve accurate sample analysis results. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hunsley et al PGPUBS Document US 2017/0145475 (Hunsley), as applied to claims 7, 8 and 17 above, and in view of Khan et al PGPUBS Document US 2019/0112661 (Khan). For claims 11 and 12, Hunsley further disclose collecting or storing of the isolated plasma component, and the blood cell component, which inherently and necessarily includes red and white blood cell components and at temperatures higher than -30 degrees C [0013, 0037]. Claims 11 and 12 differ by requiring that specifically white blood cell component(s) is/are stored at temperatures of -20 degrees C or colder. 
Khan teaches sampling and separating plasma, and red and white blood cell components from patient blood cells, utilizing centrifugal containers, or specifically tubes, in which the separated components are each cryogenically stored at low 
It would have been obvious to one of ordinary skill in the art of processing blood cells into its components for analysis utilizing centrifugal separation and isolation, to have modified the Hunsley process to have included such process step of storing isolated white blood cell at a low temperature, as taught by Khan, in order to enable long-term preservation of the collected white blood cell component, for later analysis of medical conditions, inherently, and without risk of the becoming contaminated by growth of bacteria or other micro-organisms. 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hunsley et al PGPUBS Document US 2017/0145475 (Hunsley). For claims 15 and 16, Hunsley discloses that 1st and 2nd fixed speeds of any speed between a range from to may be applied, and that the 1st and 2nd fixed speeds may be the same, such as at 1600 x g. Claims 15 and 16 differ by reciting the 1st and 2nd speeds being each 1100 x g or 1400 x g respectively. It would have been a matter of routine optimization for one of ordinary skill to have adjusted the rotational speed of Hunsley from 1600 x g to 1400 x g or 1100 x g, in order to achieve sample stability and sample results with minimal variability; centrifugal separation speed being a results-effective variable for which it is obvious to optimize.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hunsley et al PGPUBS Document US 2017/0145475 (Hunsley) in view of Emerson et al PGPUBS Document US 2014/0113795 (Emerson). For claim 17, Hunsley further discloses: the container comprising a tube for collecting a blood sample, comprising:

chemical preservative in the volume [0012, 0021-0023].
Claim 17 differs from Hunsley by requiring there being a physical separator in the tube internal volume. Emerson teaches a method of centrifugally separating a blood sample into components of plasma and blood components, utilizing a centrifuge tube, with sterilizing or preservative substance contained in the tube volume, as well as the tube comprising such separator within the tube volume (see [0011, 0018, 0025] regarding separator compound in combination with filler material). 
It would have been further obvious to one of ordinary skill in the art of processing blood cells into its components for analysis utilizing centrifugal separation and isolation, to have modified the Hunsley process to have modified the Emerson process by utilizing a physical separator in the centrifuge tube, as taught by Hunsley, in order to more efficiently centrifugally separate the plasma from the other components of blood samples so as to obtain isolated plasma for determination, analysis or other patient use, having less contamination from other of the blood components.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  

Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 



JWD
03/08/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778